Citation Nr: 0015955	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status post 
diskectomy, back.

2.  Entitlement to service connection for residuals of right 
elbow fracture.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from July 1956 to July 
1958.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current back disorder to service and the claim for service 
connection is not plausible.

2.  The appellant does not have a current right elbow 
disability and the claim for service connection is not 
plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for status post 
diskectomy, back, is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for residuals of right 
elbow fracture is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he broke his elbow in service and 
that he now has intermittent swelling and pain as a result of 
the inservice injury.  He also contends that he hurt his back 
in a jump in 1957.  He reports that he had surgery in 1960-
1961 for a ruptured disc.  

The Board notes that there are no service medical records; if 
there were any service medical records, they are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center.  VA has notified the appellant of this fact.  
VA has also provided him with the opportunity to submit any 
evidence which would well-ground his claims.  VA has 
specifically provided him with the opportunity to submit 
medical evidence of post-service treatment for the claimed 
disabilities, as well as medical nexus evidence.  However, 
none was submitted.  The appellant asserts that none of the 
pertinent treatment records are available due to the time 
that has elapsed since he was treated.  

The pertinent medical evidence of record includes a report of 
a VA joints examination, dated in March 1995, which indicates 
that the appellant reported a fracture to the right elbow in 
service.  He described pain in the trochlear and lateral 
epicondyle areas.  He also reported that his back was just 
weak and that he had had surgery for a ruptured disc in 1960-
1961.  The diagnoses were (1) right elbow fracture per 
history.  Residuals consist of intermittent pain and swelling 
in the lateral epicondyle and trochlear area; possible 
epicondylitis and bursitis; (2) Status post diskectomy 
probably secondary to ruptured disc as per history with mild 
to moderate residual pain particularly after lifting.  

A report of a VA examination, dated in June 1998, indicates 
that physical examination and x-rays of the right elbow were 
normal.  The examiner stated that there was no evidence from 
x-rays that there was a prior fracture or any disease or 
injury of the right elbow; there were no objective residuals 
consistent with a fracture.  The examiner reported that the 
prior diagnosis of fracture of the right elbow was made based 
solely on history reported by appellant.

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b) (1999)).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

I.  Back.

The Board finds that the appellant's claim for service 
connection for a back disability is not well-grounded.  The 
appellant's service medical records are not available and 
presumed destroyed.  Therefore, there is a heightened 
obligation to consider the benefit of the doubt.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, VA has made numerous requests that the 
appellant submit post-service medical evidence to well-ground 
his claim.  However, none has been submitted.  The evidence 
of record does not indicate any back disability until many 
years after separation from service.  The Board notes that he 
has reported treatment in 1960-1961 for a ruptured disc.  
Assuming, that he did in fact have a ruptured disc in 1960-
1961, he has provided no competent evidence of a medical 
nexus between service and the reported ruptured disc.  
Without any medical nexus evidence, the Board concludes that 
the claim is not well-grounded.  The Board has scoured the 
record to determine whether the claim was well grounded.  
However, when seen at VA facility in June 1985, it was 
recorded that there had been laminectomy 18 years earlier.  
When seen in January 1985, it was reported that disk surgery 
had been performed in 1965.  Whether the correct date is 
1960, 1961, 1965 or 1967 is not determinative, since nothing 
suggests a nexus to service.  

The fact that the service records are not available does not 
relieve the veteran of an obligation to submit evidence of a 
well grounded claim.  The veteran was reminded of this 
obligation in the Remand and again in correspondence from the 
RO.  We are left with an absence of competent evidence 
relating the post service diagnosis to service and the claim 
is not well grounded.

Because the Board will not reach the merits of the 
appellant's claim, the Board will not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet.App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).   

II.  Right Elbow.

The Board finds that the claim for service connection for a 
right elbow disability is not well-grounded.  A VA examiner 
has reported that there is no objective evidence of residuals 
of an injury or a disease of the right elbow.  The appellant 
has provided no evidence to the contrary, despite VA's 
request to do so.  Accordingly, given that there is no 
evidence of a current disability, the claim is not well-
grounded.  Because the Board will not reach the merits of the 
appellant's claim, the Board will not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet.App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990). 

In the alternative, the Board notes that a veteran is 
competent to report that he had a trauma.  Therefore, 
although he is not competent to state that he had a fracture, 
he can state that he fell and hurt his elbow.  In March 1995, 
a VA examiner recorded the veteran's report of a fall in 
1957.  The examiner then stated that residuals consisted of 
intermittent pain and swelling in the lateral epicondyle and 
trochlear area and possible epicondylitis and bursitis.  
However, the examiner documented no abnormal findings, except 
to report that the right elbow examination was normal.  
Clearly, there was a conflict between the objective evidence 
and the diagnosis.  Therefore, because there was a heightened 
duty to explain reasons and bases, the inadequate examination 
report was returned for further action.  

If the 1995 diagnosis established a well grounded claim, the 
preponderance of the evidence would be against the claim.  
The same examiner noted that the examination was normal.  We 
conclude that clinical findings are more probative than an 
unsupported diagnosis.  Furthermore, the same examiner 
clarified that the prior diagnosis was based on history and 
that there were no objective residuals.  In essence, if a 
valid diagnosis had been entered in 1995, it was retracted in 
1998.  Therefore, we are left with an unmistakable conclusion 
that there are no residuals of the claimed inservice 
fracture.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for status post diskectomy, 
back, is denied.

Entitlement to service connection for residuals of right 
elbow fracture is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

